Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 1 of
                                      10




        EXHIBIT 77
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 2 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 3 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 4 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 5 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 6 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 7 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 8 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 9 of
                                      10
Case 1:19-cv-24047-MGC Document 178-43 Entered on FLSD Docket 08/25/2021 Page 10 of
                                       10
